Citation Nr: 1731164	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of death of the Veteran. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  The Veteran died in April 2000.  The appellate seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board previously denied the claim for service connection for the cause of the Veteran's death in a June 2016 decision.  The Appellant appealed to that denial to the United States Court of Appeals for Veterans Claims.  The Court, through a May 2017 Joint Motion for Remand, remanded the claim to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Appellant seeks service connection for the Veteran's cause of death due to myelogenous leukemia (AML), which the Appellant contends is related to the Veteran's active duty.  The Appellant asserts that the Veteran was a heavy truck driver during service and was responsible for transporting petroleum throughout his active service.  Therefore, the Appellant claims that the Veteran was exposed to Benzene during active service, as a product of transporting petroleum products, which ultimately caused the Veteran's death. 

As an initial matter, the Board previously denied the Appellant's claim of service connection for cause of death, as it determined that exposure to Benzene as a byproduct of the Veteran's in-service military occupation (MOS) as a heavy truck driver was insufficient to result of development of AML.  The Board relied on opinions provided by two VA examiners who determined that considering the Veteran's MOS, for the period of time the Veteran was in active service, that exposure was insufficient to lead to the development of AML.  However, the Appellant contends that the VA examiners did not consider the Veteran's actual exposure to petroleum products and actual levels of exposure to Benzene during active service.  The Appellant asserts that the Veteran handled transferring bulk petroleum to and from his truck, causing high risk exposure to Benzene, which ultimately caused the Veteran's AML. The Appellant contends that the VA examiners and the Board's last denial did not consider the level of that exposure. 

The May 2017 Joint Motion noted that, on remand, the Board must consider the level, type, and overall extent of the Veteran's actual exposure to Benzene, as a function of the Veteran's MOS during active service, and must considering whether that level of actual exposure could have led to the Veteran's AML.  

The Board notes that the Appellant has submitted several articles and medical reports that exposure to Benzene leads to the development of AML, to include expert toxicology reports that have explicitly linked Benzene to AML.  The Board notes that the relative relationship between Benzene to AML is not in question.  Instead, the level of exposure to Benzene as a part of the Veteran's duties transporting petroleum during active service and whether that level of exposure was sufficient to cause AML must be determined.  The Board finds that to answer that inquiry, additional medical evidence, specifically, a toxicology report from an expert who has reviewed the entirety of the Veteran's medical history and service records, is required.  Therefore, the Board must remand this claim for further development of an opinion that speaks to specific consideration of the Veteran's level of exposure during his active service.  

The Board also notes that the Court noted that the Veteran's military personnel records were incomplete.  The Board notes that on remand, another attempt should be made to acquire the full records of the Veteran's military service.  

Accordingly, this case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Make all reasonable efforts to obtain any outstanding in-service records of the Veteran, to include any missing service personnel records and service medical records.  Make at least two attempts at acquire full records, and document all efforts to obtain that information.  Obtain negative replies if the records are not obtained, and associate all documentation and replies with the claims file.  If the identified information is obtained, associate this information with the claims file.  If the information is not obtained, notify the Veteran and allow him the opportunity to submit any records.

2.  Refer this case to an environmental toxicologist for an opinion addressing the Appellate's contentions that the Veteran's AML is the result of exposure to Benzene, due to his in-service MOS of transporting petroleum.  The examiner must review all pertinent evidence of record, including the Veteran's service personnel records, service medical records, post-service treatment records, and hearing testimony.  Additionally, the examiner is ask to consider the Appellant's assertions regarding the Veteran's level of expsoure to Benzene during active service.  The examiner should explicitly opine on the extent of the Veteran's expsoure to Benzene, as due to his military MOS, and whether that level of exposure is at least as likely as not (50 percent or greater probability) sufficient to cause or result in the Veteran's AML.  The examiner should provide a rationale for all opinions expressed, including by citing to the record or any pertinent information published by the Environmental Protection Agency or National Academy of Sciences.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




